*827The complete failure of the trial court to instruct the jury with respect to the evaluation of the identification evidence presented (see, People v Whalen, 59 NY2d 273; People v McKenzie, 97 AD2d 774; People v Daniels, 88 AD2d 392), and its similar total neglect to charge the jury as to the defendant’s alibi defense (see, People v Vera, 94 AD2d 728) mandate reversal, despite the fact that the errors were not preserved for appellate review. Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.